DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 04/22/22.  Regarding the amendment, claims 1-3 are canceled, claims 4-6 are present for examination.
The amended specification is accepted and recorded in file.
Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a method for producing a motor device (10) that comprises a deceleration mechanism (30) configured to decelerate rotation of a rotation shaft (25), 
in which the motor device (10, fig 20) comprises
a housing (31) configured to store the deceleration mechanism (30) and configured such that a height dimension along a direction that intersects an axial direction of the rotation shaft (25) is smaller than a width dimension along the axial direction of the rotation shaft (25, fig 9), 
a connector storage unit (33d) provided in the housing (31) and configured to store a connector member (60) to which an external connector (CN, fig 17) is connected, and 
a substrate storage unit (33c) provided in the housing (31) and configured to store a control substrate (50) configured to control rotation of the rotation shaft (25), 
the connector storage unit (33d) and the substrate storage unit (33c) are opened in the direction that intersects the axial direction of the rotation shaft (25), 
the housing (31) is provided with a motor-side conductive member (33g), and the connector member (60) is provided with a connector-side conductive member (62), and 
a first terminal (33g2) of the motor-side conductive member (33g) is connected to the control substrate (50), and a second terminal (62a) of the connector-side conductive member (62) is connected to the control substrate (50), and the first terminal (33g2) and the second terminal (62a) extend in the direction that intersects the axial direction of the rotation shaft (25), 
the method comprising: 
a first process of positioning the connector member (60) with respect to the connector storage unit (33d); and 
a second process of inserting the first terminal (33g2) and the second terminal (62a) into through-holes (TH1-TH3) of the control substrate (50) with elastic deformation and positioning the control substrate (50) with respect to the substrate storage unit (33c) as recited in claim 4.

    PNG
    media_image1.png
    792
    631
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834